Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald McClary appeals the district court’s judgment dismissing his civil rights complaint without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the rea*136sons stated by the district court. McClary v. FNU Aaron, No. 3:15-cv-00020-FDW (W.D.N.C. Jan. 15, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.